DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3-23, and 25-26 are pending.
Claims 2 and 24 are cancelled.


Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.
In Remarks p. 3, Applicant contends the teachings of Harmon are limited to use within a repair vehicle.
The Examiner respectfully disagrees, noting that Harmon (Para 34-39) discloses the use of the RUBEE or RFID tracking devices attached to an asset of interest, where the asset is a tool that is available for use, and to track and locate within an area where the tool may move and plot the location on a map. A person of ordinary skill in the art would recognize that the tool can also be a crane hook, and the same technology allows for a crane hook to tracked in the same fashion to determine a location of the crane hook.
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 101
	The rejection under 35 U.S.C. 101 has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) and in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64 (hereinafter Teizer).

Claim 1
Schoonmaker teaches a method comprising: detecting a construction element located in a pick-up region and/or a working range of a construction machine at a construction site (Schoonmaker, Para [0054], [0061] - - Construction equipment/elements located in a working range of the crane/”construction machine” automatically detected.); receiving and processing digital information from a structure data model (Schoonmaker, Para [0054], [0064] - - A networked computer system/”data communication device” allows for receiving and processing position and tracking information/”digital information” from the building information model/”structure data model”), the digital information relating to the detected construction element in relation to a structure to be erected and/or worked by the construction machine at the construction site (Schoonmaker, Para [0054], [0058], [0061-65], [0294] - - Items that are part of construction equipment/elements located in a working range of the crane/”construction machine” are automatically detected by software using data from sensors that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.); and automatically carrying out a working step by the construction machine relating to the detected construction element on the basis of the digital information of the structure data model. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction equipment/elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.)
But Schoonmaker fails to specify wherein detecting comprises: identifying the construction element; and determining a starting location of the identified construction element being the location of the identified construction element in the pick-up region and/or a working range.
However, Harmon teaches wherein detecting comprises: identifying the construction element; and determining a starting location of the identified construction element being the location of the identified construction element in the pick-up region and/or a working range. (Harmon, Para [0034-39], [0047-48], [0077] - - Identifying and locating an initial inventory of tagged items including the position/”starting location” of an asset/”construction element” within a space/”pick up region or working range”.) 
Schoonmaker and Harmon are analogous art because they are from the same field of endeavor.  They relate to equipment tracking systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment tracking system, as taught by Schoonmaker, and incorporating identifying and locating an initial inventory of tagged items including the position of an asset within a space, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset tracking by identifying and locating an initial inventory of tagged items including the position of an asset within a space, as suggested by Harmon (Para [0007]).
But the combination of Schoonmaker and Harmon fails to specify detecting safety concerns at the construction site; wherein automatically carrying out the working step comprises automatically carrying out the working step while avoiding contact between a detected safety concern on the construction site and the detected construction element and/or the construction machine.
However, Teizer teaches detecting safety concerns at the construction site (Teizer, Page 60, Sec 3, Figs. 1-2 - - Detecting hazards/”safety concerns” at a construction site.); wherein automatically carrying out the working step comprises automatically carrying out the working step while avoiding contact between a detected safety concern on the construction site and the detected construction element and/or the construction machine. (Teizer, Page 63-64, Sec 4.5, Fig. 4 - - Construction equipment/”element or machine” automatically performing operations/”working step” while avoiding hitting/”contact between the construction element or machine” and detected hazards/”safety concerns” at a construction site.)
Schoonmaker, Harmon, and Teizer are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Harmon, and further incorporating construction equipment automatically performing operations while avoiding hitting detected hazards at a construction site, as taught by Teizer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated safety monitoring and analysis of task-level construction operations by the use of construction equipment automatically performing operations while avoiding hitting detected hazards at a construction site, as suggested by Teizer (Abstract).

Claim 3
The combination of Schoonmaker, Harmon, and Teizer teaches all the limitations of the base claims as outlined above.  
Harmon further teaches detecting a construction element comprises detecting the construction element by an RFID reader. (Harmon, Para [0034-36] - - Tracking/detecting an asset/”construction element” using an RFID tag.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment tracking system, as taught by Schoonmaker, Harmon, and Teizer, and incorporating using an RFID tracking tag on assets, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset inventory and/or tracking by using an RFID tracking tag on assets, as suggested by Harmon (Para [0007]).

Claim 4
The combination of Schoonmaker, Harmon, and Teizer teaches all the limitations of the base claims as outlined above.  
Harmon further teaches detecting a construction element comprises detecting the construction element by a long wavelength ID (LWID) working in the low frequency or low wave range. (Harmon, Para [0034-39] - - Tracking/detecting an asset/”construction element” using a RuBee/LWID tag.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment tracking system, as taught by Schoonmaker, Harmon, and Teizer, and further incorporating using a RuBee tracking tag on assets, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset inventory and/or tracking by using a RuBee tracking tag on assets, as suggested by Harmon (Para [0007]).

Claim 5
The combination of Schoonmaker, Harmon, and Teizer teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker, Harmon, and Teizer further discloses generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.)


Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) and in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64 (hereinafter Teizer) as applied to Claims 1 and 3-5 above, and in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee)

Claim 6
The combination of Schoonmaker, Harmon, and Teizer teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker, Harmon, and Teizer fails to specify the digital information of the structure data model comprises: a destination location for the identified construction element; and travel path data that indicates a travel path of the construction element.
However, Lee teaches the digital information of the structure data model comprises: a destination location for the identified construction element (Lee, Para [0065], [0135], [0138] - - Digital information of the material/”construction element” includes position information data indicating a destination.); and travel path data that indicates a travel path of the construction element. (Lee, Para [0065] - - Digital information of the material/”construction element” includes a route/”travel path” of the material/”construction element”.)
Schoonmaker, Harmon, Teizer, and Lee are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, and Teizer, and further incorporating the material route and position information that includes the starting and destination locations, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that includes the starting and destination locations, as suggested by Lee (Para [0002]).

Claim 7
The combination of Schoonmaker, Harmon, Teizer, and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches the travel path of the construction element is at least a portion of a path from the starting location of the construction element in the pick-up region and/or the working range to the destination location for the construction element. (Lee, Para [0065] - - A route/”travel path” of the material/”construction element” includes from a departure or starting location/”pickup region or working range” to the destination location.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating the material route and position information that includes the starting and destination locations, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that includes the starting and destination locations, as suggested by Lee (Para [0002]).

Claim 8
The combination of Schoonmaker, Harmon, Teizer, and Lee teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker, Harmon, Teizer, and Lee further teaches generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.) a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine. (Schoonmaker, Para [0302-304] - - A display unit/apparatus in a crane/”construction machine” cab.)
Lee further teaches superposing on the display apparatus a virtual representation of the travel path of the construction element and/or the destination location for the construction element. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus in the tower crane.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating displaying the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 9
The combination of Schoonmaker, Harmon, Teizer, and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches generating from a camera a real representation of the structure to be erected and/or worked by the construction machine at the construction site on a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine (Lee, Para [0065], [0163-167], [0180-181], Fig. 10, Fig. 15 - - Displaying a camera view of the actual/”real representation” work site/”structure to be erected and/or worked” on a display unit/apparatus of the tower crane.); and superposing on the display apparatus a virtual representation of travel path of the construction element and/or the destination location for the construction element. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination location of the material/”construction element” is superimposed onto a display unit/apparatus of the tower crane.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating displaying actual camera views of the work site and the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying actual camera views of the work site the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 10
The combination of Schoonmaker, Harmon, Teizer, and Lee teaches all the limitations of the base claims as outlined above.  
	Lee further teaches the travel path is calculated by a control module forming part of the construction machine on the basis of data sent to the control module from the structure data model after detection of the construction element in the pick-up region and/or the working range. (Lee, [0065] - - A route/”travel path” is calculated by a route searching section/”control module” of the tower crane/”construction machine” based on data sent from the structure information measuring section/”structure data model” and the material/”construction element” position information measuring section/”detection of the construction element in the pick-up region and/or the working range”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating calculating a route based on structure information and material position information, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by calculating a route based on structure information and material position information, as suggested by Lee (Para [0002]).

Claim 11
Schoonmaker teaches a method comprising: identifying a construction element located in a pick-up region and/or a working range of a construction machine at a construction site (Schoonmaker, Para [0054], [0061] - - Construction equipment/elements located in a working range of the crane/”construction machine” automatically detected/identified.); receiving and processing digital information from a structure data model (Schoonmaker, Para [0054], [0064] - - A networked computer system/”data communication device” allows for receiving and processing position and tracking information/”digital information” from the building information model(BIM).), the digital information relating to the detected construction element in relation to a structure to be erected and/or worked by the construction machine at the construction site (Schoonmaker, Para [0054], [0058], [0061-65], [0294] - - Items that are part of construction equipment/elements located in a working range of the crane/”construction machine” are automatically detected by software using data from sensors that provide position and tracking information/”digital information” associated with the building information model(BIM).); and automatically carrying out a working step by the construction machine relating to the detected construction element on the basis of the digital information of the structure data model. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction equipment/elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model(BIM).)
But Schoonmaker fails to specify locating a starting location of the identified construction element being the location of the identified construction element in the pick-up region and/or a working range.
However, Harmon teaches locating a starting location of the identified construction element being the location of the identified construction element in the pick-up region and/or a working range. (Harmon, Para [0034-39], [0047-48], [0077] - - Identifying and locating an initial inventory of tagged items including the position/”starting location” of an asset/”construction element” within a space/”pick up region or working range”.) 
Schoonmaker and Harmon are analogous art because they are from the same field of endeavor.  They relate to equipment tracking systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment tracking system, as taught by Schoonmaker, and incorporating identifying and locating an initial inventory of tagged items including the position of an asset within a space, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset tracking by identifying and locating an initial inventory of tagged items including the position of an asset within a space, as suggested by Harmon (Para [0007]).
But the combination of Schoonmaker and Harmon fails to specify monitoring people in the construction site; automatically carrying out the working step while avoiding contact between a person on the construction site and the construction element and/or the construction machine.
However, Teizer teaches monitoring people in the construction site (Teizer, Page 60, Sec 3, Figs. 1-2 - - Detecting/monitoring workers/”people” at a construction site.); carrying out the working step while avoiding contact between a person on the construction site and the construction element and/or the construction machine. (Teizer, Page 61-64, Sec 4, 4.5, Fig. 4 - - Construction equipment/”element” performing operations/”working step” related to the construction equipment/element based on digital information provided by a model/”structure data model” while avoiding hitting/”contact between the construction element” and detected workers/”monitored person” at a construction site.)
Schoonmaker, Harmon, and Teizer are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Harmon, and further incorporating construction equipment performing operations while avoiding hitting detected workers at a construction site, as taught by Teizer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated safety monitoring and analysis of task-level construction operations by the use of construction equipment performing operations while avoiding hitting detected workers at a construction site, as suggested by Teizer (Abstract).
But the combination of Schoonmaker, Harmon, and Teizer fails to specify wherein the digital information of the structure data model comprises: position data that indicates a destination for the construction element; and a travel path of the construction element from the detected location of the construction element in the pick-up region and/or the working range to the destination for the construction element.
However, Lee teaches the digital information comprises: position data that indicates a destination location for the construction element (Lee, Para [0065], [0135], [0138] - - Digital information of the material/”construction element” includes position information data indicating a destination location, along with structure measurement information.); and a travel path of the construction element from the starting location of the construction element in the pick-up region and/or the working range to the destination location for the construction element. (Lee, Para [0065] - - A route/”travel path” of the material/”construction element” includes from a departure or starting location to the destination location.)
Schoonmaker, Harmon, Teizer, and Lee are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, and Teizer, and further incorporating the material route and position information that includes the starting and destination locations, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that includes the starting and destination locations, as suggested by Lee (Para [0002]).

Claim 12
The combination of Schoonmaker, Harmon, Teizer, and Lee teaches all the limitations of the base claims as outlined above.  
Lee further teaches detecting the construction element by a camera. (Lee, Para [0024], [0034-35] - - Detecting material/”construction element” using a camera.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating the detection of material using a camera, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the operator can safely operate the crane by using the detection of material using a camera, as suggested by Lee (Para [0034]).
Harmon further teaches a detection device selected from the group consisting of an device utilizing radio frequency identification (RFID) reader, and a long wavelength identification (LWID) working in the low frequency or low wave range. (Harmon, Para [0034-39], [0047-48], [0077] - - Tracking/detecting an asset/”construction element” using a RuBee/LWID tag or an RFID tag for identifying and locating an initial inventory of tagged items including the position/”starting location” of an asset/”construction element” within a space.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment tracking system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating using a RuBee or RFID based tracking tag on assets for identifying and locating an initial inventory of tagged items including the position of an asset within a space, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset tracking by using a RuBee or RFID based tracking tag on assets for identifying and locating an initial inventory of tagged items including the position of an asset within a space, as suggested by Harmon (Para [0007]).


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64 (hereinafter Teizer) as applied to Claims 1 and 3-5 above, in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee) as applied to Claims 6-12 above, and in view of Kiyota et al, US Patent Pub. US 20180209122 A1 (hereinafter Kiyota).

Claim 13
The combination of Schoonmaker, Harmon, Teizer, and Lee teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker, Harmon, Teizer, and Lee fails to specify continuously monitoring for people in one or more of the pick-up region, the working range, and along at least a portion of the travel path; and wherein automatically carrying out the working step while avoiding contact between a person on the construction site comprises locating continuously updating one or more of: a timing of picking up the detected construction element at the starting location so as to avoid a monitored person; a timing of dropping off the detected construction element at the destination location so as to avoid a monitored person; and/or adjusting at least a portion of the travel path so as to avoid a monitored person while moving the detected construction element.
However, Kiyota teaches continuously monitoring for people in one or more of the pick-up region, the working range, and along at least a portion of the travel path (Kiyota, Para [0034], [0037-39] - - A surrounding monitoring system/apparatus using a camera and imaging device/sensor to continuously monitor people at the construction site/”pick-up region, the working range, and along at least a portion of the travel path”.); and wherein automatically carrying out the working step while avoiding contact between a person on the construction site comprises locating continuously updating one or more of: adjusting at least a portion of the travel path so as to avoid a monitored person while moving the detected construction element. (Kiyota, Para [0099] - - Adjusting a portion of the movement/”travel path” of the construction equipment/”detected construction element” to avoid hitting a monitored person.)
Schoonmaker, Harmon, Teizer, Lee, and Kiyota are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Lee, and further incorporating construction equipment performing operations and adjusting a portion of the movement of the construction equipment to avoiding hitting monitored persons at a construction site, as taught by Kiyota.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated safety monitoring operations by the use of construction equipment performing operations and adjusting a portion of the movement of the construction equipment to avoiding hitting monitored persons at a construction site, as suggested by Kiyota (Abstract).

Claim 14
The combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota further teaches generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.)

Claim 15
The combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota teaches all the limitations of the base claims as outlined above.  
The combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota further teaches generating a virtual representation of the structure to be erected and/or worked by the construction machine at the construction site. (Schoonmaker, Para [0059-60], [0062] - - Generating virtual models/representation of a building/structure that is using in the construction planning.) a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine. (Schoonmaker, Para [0302-304] - - A display unit/apparatus in a crane/”construction machine” cab.) 
Lee further teaches superposing on the display apparatus a virtual representation of the travel path. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, Lee, and Kiyota, and further incorporating displaying the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).

Claim 16
The combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota teaches all the limitations of the base claims as outlined above.  
Lee further teaches generating from a camera a real representation of the structure to be erected and/or worked by the construction machine at the construction site on a display apparatus that is arranged at the construction machine or at a control station remotely controlling the construction machine (Lee, Para [0065], [0163-167], [0180-181], Fig. 10, Fig. 15 - - Displaying a camera view of the actual/”real representation” work site/”structure to be erected and/or worked” on a display unit/apparatus of the tower crane.); and superposing on the display apparatus a virtual representation of the travel path. (Lee, Para [0065], [0141], [0150-153] - - The route/”travel path” and destination of the material/”construction element” is superimposed onto a display unit/apparatus.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, Lee, and Kiyota, and further incorporating displaying the route and destination data onto a screen in the tower crane, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by displaying the route and destination data onto a screen in the tower crane, as suggested by Lee (Para [0002]).


Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64 (hereinafter Teizer) as applied to Claims 1 and 3-5 above, in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee) as applied to Claims 6-12 above, and in view of Kiyota et al, US Patent Pub. US 20180209122 A1 (hereinafter Kiyota) as applied to Claims 13-16 above, in view of Hinshaw et al, US Patent Pub. US 20120066019 A1 (hereinafter Hinshaw).

Claim 17
The combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker, Harmon, Teizer, Lee, and Kiyota fails to specify controlling delivery of the construction element to the construction site.
However, Hinshaw teaches controlling delivery of the construction element to the construction site. (Hinshaw, Para [0028-29] - - Controlling delivery of construction material/element to a construction site.)
Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw are analogous art because they are from the same field of endeavor.  They relate to construction control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Lee, and Kiyota, and further incorporating controlling delivery of construction material to a construction site, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by controlling delivery of construction material to a construction site, as suggested by Hinshaw (Para [0028]).

Claim 18
The combination of Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches controlling delivery comprises controlling the order and/or the time of the delivery of the construction element. (Hinshaw, Para [0028-29], [0032], [0047] - - Controlling the ordering and delivery time of construction material/element to a construction site.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw, and further incorporating controlling the ordering and delivery time of construction material to a construction site, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by controlling the ordering and delivery time of construction material to a construction site, as suggested by Hinshaw (Para [0028]).

Claim 19
The combination of Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches controlling delivery is determined while taking account work to be carried out for the structure and/or of the progress and/or status of the structure stored as digital information in the structure data model. (Hinshaw, Para [0028-31], [0034], [0041], [0047] - - Controlling the delivery of construction material/element to a construction site taking into account the state of progress of the project/structure construction stored as digital information in the database as state model/“BIM” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw, and further incorporating controlling the delivery of construction material to a construction site taking into account the state of progress of the project construction stored as digital information in the database as state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by controlling the delivery of construction material to a construction site taking into account the state of progress of the project construction stored as digital information in the database as state model data, as suggested by Hinshaw (Para [0028]).

Claim 20
The combination of Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches the controlled delivery is automatically fixed with reference to the structure data model by a logistics module communicative with the structure data model. (Hinshaw, Para [0028-31], [0034], [0041], [0047] - - A logistics controller/module communicates with digital information stored in the database as state model/“structure data model” data to automatically control/”fix” the delivery of construction material/element to a construction site according to the state model/“BIM” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw, and further incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically control the delivery of construction material to a construction site according to the state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically control the delivery of construction material to a construction site according to the state model data, as suggested by Hinshaw (Para [0028]).

Claim 21
The combination of Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches a transport unit required for the delivery of the construction element to the construction site is automatically determined by the logistics module with reference to the structure data model. (Hinshaw, Para [0032-33], [0038] - - A logistics controller/module communicates with digital information stored in the database as state model/“structure data model” data to automatically determine transportation by a truck/”transport unit” for the delivery of construction material/element to a construction site according to the state model/“BIM” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw, and further incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as suggested by Hinshaw (Para [0028]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64 (hereinafter Teizer) as applied to Claims 1 and 3-5 above, in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee) as applied to Claims 6-12 above, and in view of Kiyota et al, US Patent Pub. US 20180209122 A1 (hereinafter Kiyota) as applied to Claims 13-16 above, in view of Hinshaw et al, US Patent Pub. US 20120066019 A1 (hereinafter Hinshaw) as applied to Claims 17-21 above, and in view of Jackson, US Patent Pub. US 20150376868 A1 (hereinafter Jackson)

Claim 22
The combination of Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker, Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw fails to specify the logistics module takes into account digital information from a machine data model related to different construction machine models. 
However, Jackson teaches take into account digital information from a machine data model related to different construction machine models. (Jackson, Para [0024-26] - - A computation module taking into account digital information from a construction machine data model related to different construction machine models.)
Schoonmaker, Harmon, Teizer, Lee, Kiyota, Hinshaw, and Jackson are analogous art because they are from the same field of endeavor.  They relate to construction control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Lee, Kiyota, and Hinshaw, and further incorporating a computation module taking into account digital information from a construction machine data model related to different construction machine models, as taught by Jackson.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide guidance to a user of a construction machine for performing a task by using a computation module taking into account digital information from a construction machine data model related to different construction machine models, as suggested by Jackson (Abstract).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64, in view of Kiyota et al, US Patent Pub. US 20180209122 A1 (hereinafter Kiyota) in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee).

Claim 23
Schoonmaker teaches a construction machine comprising: a construction machine control apparatus for controlling the construction machine (Schoonmaker, Para [0063-65] - - A crane/”construction machine” cab computing device/”control apparatus” for controlling maneuvers.); a data communication device for receiving and processing digital information on a structure from a structure data model (Schoonmaker, Para [0063-65] - - The crane/”construction machine” cab computing device/”control apparatus” with network/data communications for receiving and processing position and tracking information/”digital information” associated with the building information model/”structure data model”.); a control configuration module for influencing at least one control function of the construction machine control in dependence on the received digital information on the structure from the structure data model (Schoonmaker, Para [0063-65] - - The crane/”construction machine” cab computing device/”control configuration module” influences a control function by displaying planned construction activities based on the position and tracking information/”digital information” associated with the building information model/”structure data model” to the operator.); a detection apparatus for detecting a construction element located in a pick-up region and/or a working range of the construction machine (Schoonmaker, Para [0054], [0061] - - Construction equipment/elements located in a working range of the crane/”construction machine” are automatically detected.); wherein the data communication device is configured to provide digital information (Schoonmaker, Para [0054], [0064] - - A networked computer system/”data communication device” provides digital information from the building information model/”structure data model”) relating to the working of the detected construction element in dependence on the detected construction element from the structure data model to the construction machine control apparatus (Schoonmaker, Para [0054], [0058], [0061-65], [0294], [0320] - - A networked computer system/”data communication device” provides digital information from the building information model/”structure data model” relating to items that are part of construction equipment/elements located in a working range of the crane/”construction machine” are automatically detected by software using data from sensors that provide position and tracking information/”digital information” associated with the building information model/”structure data model” to the crane/”construction machine” control system.); and wherein the control configuration module is configured to automatically carry out a working step relating to the detected construction element on the basis of the digital information provided by the structure data model. (Schoonmaker, Para [0054], [0061-65] , [0294-296] - - Construction equipment/elements are automatically lifted/”working step” by the crane/”construction machine” using data from GPS sensors/”detection device” that provide position and tracking information/”digital information” associated with the building information model/”structure data model”.)
But Schoonmaker fails to specify a detection apparatus selected from the group consisting of an apparatus utilizing radio frequency identification (RFID) and long wavelength identification (L WID) for detecting a construction element located in a pick-up region and/or a working range of the construction machine.
However, Harmon teaches a detection apparatus selected from the group consisting of an apparatus utilizing radio frequency identification (RFID) and long wavelength identification (LWID) for detecting a construction element located in a pick-up region and/or a working range of the construction machine. (Harmon, Para [0034-39], [0047-48], [0077] - - Tracking/detecting an asset/”construction element” using a RuBee/LWID tag or an RFID tag for identifying and locating an initial inventory of tagged items including the position/”starting location” of an asset/”construction element” within a space/”pick up region or working range”.) 
Schoonmaker and Harmon are analogous art because they are from the same field of endeavor.  They relate to equipment tracking systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment tracking system, as taught by Schoonmaker, and incorporating using a RuBee or RFID based tracking tag on assets for identifying and locating an initial inventory of tagged items including the position of an asset within a space, as taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real-time asset tracking by using a RuBee or RFID based tracking tag on assets for identifying and locating an initial inventory of tagged items including the position of an asset within a space, as suggested by Harmon (Para [0007]).
But the combination of Schoonmaker and Harmon fails to specify the control configuration module is configured to automatically carry out a working step relating to the detected construction element on the basis of the digital information provided by the structure data model and the monitored people so as to avoid contact between the construction element and/or the construction machine and a monitored person in one or more of the pick-up region, the working range, and along at least a portion of the travel path. 
However, Teizer teaches the control configuration module is configured to carry out a working step relating to the detected construction element on the basis of the digital information provided by the structure data model and the monitored people so as to avoid contact between the construction element and/or the construction machine and a monitored person in one or more of the pick-up region, the working range, and along at least a portion of the travel path. (Teizer, Page 61-64, Sec 4, 4.5, Fig. 4 - - Construction equipment/”element” performing operations/”working step” related to the construction equipment/element based on digital information provided by a model/”structure data model” while avoiding hitting/”contact between the construction element” and detected hazards/”monitored person” at a construction site/”one or more of the pick-up region, the working range, and along at least a portion of the travel path”.)
Schoonmaker, Harmon, and Teizer are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker and Harmon, and further incorporating construction equipment performing operations while avoiding hitting detected hazards at a construction site, as taught by Teizer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated safety monitoring and analysis of task-level construction operations by the use of construction equipment performing operations while avoiding hitting detected hazards at a construction site, as suggested by Teizer (Abstract).
But the combination of Schoonmaker, Harmon, and Teizer fails to specify a monitoring apparatus selected from the group consisting of a camera and an imaging sensor for continuously monitoring people at the construction site.
However, Kiyota teaches a monitoring apparatus selected from the group consisting of a camera and an imaging sensor for continuously monitoring people at the construction site. (Kiyota, Para [0034], [0037-39] - - A surrounding monitoring system/apparatus using a camera and imaging device/sensor to continuously monitor people at the construction site.)
Schoonmaker, Harmon, Teizer, and Kiyota are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, and Teizer, and further incorporating construction equipment performing operations while avoiding hitting detected hazards at a construction site, as taught by Kiyota.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated safety monitoring and analysis of task-level construction operations by the use of construction equipment performing operations while avoiding hitting detected hazards at a construction site, as suggested by Kiyota (Abstract).
But the combination of Schoonmaker, Harmon, Teizer, and Kiyota fails to specify the digital information includes at least: a destination location for the identified construction element; and a travel path for the identified construction element from the starting location to the destination location.
However, Lee teaches the digital information includes at least: a destination location for the identified construction element (Lee, Para [0065], [0135], [0138] - - Digital information of the material/”construction element” includes position information data indicating a destination, along with structure measurement information.); and a travel path for the identified construction element from the starting location to the destination location. (Lee, Para [0065] - - A route/”travel path” of the material/”construction element” includes from a starting location to the destination location.)
Schoonmaker, Harmon, Teizer, Kiyota, and Lee are analogous art because they are from the same field of endeavor.  They relate to construction equipment systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction equipment system, as taught by Schoonmaker, Harmon, Teizer, and Kiyota, and further incorporating the material route and position information that includes the starting and destination locations, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a safe route for moving materials by using material route and position information that includes the starting and destination locations, as suggested by Lee (Para [0002]).


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al,  US Patent Pub. US 20160107866 A1 (hereinafter Schoonmaker) in view of Harmon et al, US Patent Pub. US 20100265061 A1 (hereinafter Harmon) in view of Teizer et al, “Proximity hazard indicator for workers-on-foot near miss interactions with construction equipment and geo-referenced hazard areas”, October 2015, Automation in Construction 60, PP 58–64, in view of Kiyota et al, US Patent Pub. US 20180209122 A1 (hereinafter Kiyota) in view of Lee et al, US Patent Pub. US 20130345857 A1 (hereinafter Lee) as applied to Claim above, and in view of Hinshaw et al, US Patent Pub. US 20120066019 A1 (hereinafter Hinshaw)

Claim 25
The combination of Schoonmaker, Harmon, Teizer, Kiyota, and Lee teaches all the limitations of the base claims as outlined above.  
But the combination of Schoonmaker, Harmon, Teizer, Kiyota, and Lee fails to specify logistics module configured to determine the order and/or the times of a delivery of the construction element with reference to digital information on the structure from the data model.
Hinshaw further teaches logistics module configured to determine the order and/or the times of a delivery of the construction element with reference to digital information on the structure from the structure data model. (Hinshaw, Para [0028-29], [0032], [0047] - - A logistics controller/module controls the ordering and delivery time of construction material/element to a construction site project/structure in reference to the digital information in the database as state model/“structure data model” data.)
Schoonmaker, Harmon, Teizer, Kiyota, Lee, and Hinshaw are analogous art because they are from the same field of endeavor.  They relate to construction control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Kiyota, and Lee, and further incorporating a logistics controller controlling the ordering and delivery time of construction material to a construction site project in reference to the digital information in the database as state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by a logistics controller controlling the ordering and delivery time of construction material to a construction site project in reference to the digital information in the database as state model data, as suggested by Hinshaw (Para [0028]).

Claim 26
The combination of Schoonmaker, Harmon, Teizer, Kiyota, Lee, and Hinshaw teaches all the limitations of the base claims as outlined above.  
Hinshaw further teaches the logistics module is further configured to automatically determine transport units required for the delivery of the construction element with reference to the structure data model. (Hinshaw, Para [0032-33], [0038] - - A logistics controller/module communicates with digital information stored in the database as state model/“structure data model” data to automatically determine transportation by a truck/”transport unit” for the delivery of construction material/element to a construction site according to the state model/“structure data model” data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above construction control system, as taught by Schoonmaker, Harmon, Teizer, Kiyota, Lee, and Hinshaw, and further incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as taught by Hinshaw.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient material management by incorporating the logistics controller communicating with digital information stored in the database as state model data to automatically determine transportation by a truck for the delivery of construction material to a construction site according to the state model data, as suggested by Hinshaw (Para [0028]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119